Citation Nr: 0607589	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on 
loss of use of the left upper extremity.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1985 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  In September 2003, she had a 
personal hearing before a Decision Review Officer, and that 
transcript is of record.  A statement of the case on the loss 
of use issue was mailed March 11, 2004.  A substantive appeal 
was received July 9, 2004.  

In a May 2003 rating decision, the RO had assigned a November 
6, 2000, effective date for the grant of service connection 
for depression and denied a rating higher than 20 percent for 
left shoulder adhesive capsulitis.  Notice of this decision 
was mailed May 9, 2003.  The veteran filed a notice of 
disagreement in June 2003, arguing the effective date should 
be June 1994 and the rating for the left shoulder should be 
30 percent.  At the DRO hearing in September 2003, these 
issues were discussed.  It was noted that the rating criteria 
provided to the veteran concerning evaluation of shoulder 
disabilities had been incorrect and clarification would be 
provided.  This was done in a subsequent letter.  The DRO 
noted that this issue would not be on appeal and would be 
withdrawn.  The veteran agreed.  The DRO received testimony 
on the effective date issue, and a statement of the case was 
issued in November 2003.  The veteran had until May 9, 2004, 
to perfect an appeal on this issue.  In the claims file is a 
copy of an appeal dated April 9, 2004, which the veteran 
indicates she mailed to the RO on April 27, 2004, but which 
is date-stamped as received on July 9, 2004.  The veteran 
states the RO lost this appeal and has a history of losing 
documents.  In a July 22, 2004, letter, the RO informed her 
that the appeal was not timely and the decision became final.  
She was advised on her rights to appeal the RO's 
determination, but she did not do so.  The effective date 
issue is therefore not within the Board's jurisdiction.    


At her DRO hearing, the veteran also filed a claim for 
service connection for residual mastectomy scars.  A November 
2004 rating decision granted a separate 10 percent rating for 
the scars effective August 1, 1998.  The veteran has not 
disagreed with this decision in any way, and this was a full 
grant of the benefit she sought on appeal.    


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the veteran retains more use of the left upper extremity than 
would be possible by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.


CONCLUSION OF LAW

The criteria for an award of SMC based on loss of use of the 
left upper extremity have not been met.  38 U.S.C.A. § 
1114(k) through (o) (West 2002); 38 C.F.R. §§ 3.350, 4.63 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Initially, the Board notes that the veteran is service 
connected for the following disabilities:  total abdominal 
hysterectomy, depression associated with invasive ductal 
carcinoma of the left breast, modified radical mastectomy of 
the left breast, breast nodules to include calcifying 
fibroadenoma of the right breast status post lumpectomy and 
left breast status post biopsies for fibrocystic breast 
disease, osteoporosis, left shoulder adhesive capsulitis 
associated with modified radical mastectomy of the left 
breast, peripheral neuropathy of the left upper extremity, 
fractures of the right foot with capsulitis and post 
operative neuroma, uterine fibroids, bilateral ovarian cysts, 
residual scars from modified radical mastectomy of the left 
breast, and invasive ductal carcinoma of the left breast. She 
is receiving special monthly compensation based on anatomical 
loss of one or both breasts, loss of use of a creative organ, 
and the fact that she has disability rated at 100 percent 
with additional disability rated at 60 percent.

The veteran asserts that entitlement to SMC is also warranted 
based on the loss of use of the left upper extremity.  In her 
Notice of Disagreement with the August 2003 rating decision, 
the veteran stated that she suffers from chronic pain, muscle 
spasms, lymphedema, inflation, hypersensitivity, dysesthesia, 
weakness, neuropathy and limited motion of the left chest, 
shoulder, back, arm, elbow, wrist, hand, and fingers and that 
the problems were due to numerous surgeries including 
modified radical mastectomy, chemotherapy and radiation for 
service-connected breast cancer.

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352.  SMC benefits, which are 
special statutory awards, are based upon service-connected 
disabilities as well as those disabilities for which 
compensation benefits are in effect pursuant to the 
provisions of 38 U.S.C.A. § 1151 and impairments involving 
paired organs and extremities under the provisions of 38 
U.S.C.A. § 1160.

SMC claims are often limited to determinations of whether the 
veteran meets the criteria for regular aid and attendance or 
housebound status.  An award of SMC benefits, however, often 
reflects the loss of function arising from any of several 
different body parts and organs of special sense, with 
particular reference to upper and lower extremities, creative 
organs, buttocks, eyes, ears, and vocal apparatus.

SMC is authorized for loss of use of one hand or foot, or 
both hands or feet, due to service-connected disability.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  Loss of use of 
one hand (or foot) is defined as impairment such that the 
actual remaining function of the hand (or foot) is no more 
than would be equally well served by an amputation stump and 
a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The Board notes that in effect, the veteran contends that she 
is entitled to SMC because she has essentially lost the use 
of her left upper extremity.  In support of her claim, the 
veteran has submitted letters from her son and daughter 
documenting the limiting functionality of the veteran's left 
arm and the profound effect this limitation has on her life.  
In addition, the veteran submitted a letter from her 
occupational therapist documenting left hand weakness, 
limited range of motion of left upper extremity, numbness and 
tingling of left arm, chest wall spasms on use of left arm, 
decreased strength and manipulation skills for the left hand, 
continuous pain, as well as swelling in the left hand/wrist.  

The medical evidence establishes that the veteran is limited 
with regard to the use of her left upper extremity.  The 
medical evidence unequivocally establishes tenderness of left 
anterior shoulder, lateral epicondylar area, and radial 
aspect of left wrist; atrophy of intrinsic muscles of left 
hand; and decreased sensation of left 4th and 5th digits as a 
result, at least in part, of service-connected left breast 
mastectomy including scar residuals, osteoporosis, left 
shoulder adhesive capsulitis, and peripheral neuropathy.  

However, the medical evidence does not show that the veteran 
has lost the use of her left upper extremity.  The veteran 
was afforded a VA examination in November 2003 in order to 
ascertain whether she met the criteria for SMC on any basis.  
The veteran was diagnosed with osteoporosis, history of left 
shoulder adhesive capsulitis, left elbow lateral 
epicondylitis, left wrist De Quervain's tenosynovitis, muscle 
atrophy left hand probably secondary to steroid induced 
atrophy, peripheral neuropathy, and history of left axillary 
surgical dissection.  Many of these disabilities are not 
service-connected, and the impairment therefrom cannot 
support a determination that she has lost the use of her left 
arm.

The examiner noted that the specific definition of "loss of 
use" of the extremity for the purposes of adjudication for 
this claim was, "loss of use of the left upper extremity is 
held to exist when no effective function remains other than 
that which would have been equally well served by an 
amputation stump at the site of election below the elbow with 
use of a suitable prosthetic device."  The examiner 
concluded that although in combination, the identified 
conditions result in some limitation of function of the left 
upper extremity, he did not find that the extent of 
disability from this combination of conditions meets the 
definition of "loss of use."   

The veteran argues with the regulatory definition of loss of 
use of an upper extremity, arguing that VA should consider 
her entire arm.  However, VA is bound by the laws established 
by Congress and the regulations enacted by the Secretary.  
These are the only definitions for "loss of use" 
potentially applicable to her situation, where the arm is 
still anatomical present.

As the function of the veteran's left arm must be compared to 
the function which might be expected following a left arm 
amputation below the elbow to determine whether there is loss 
of use of an extremity, the medical evidence establishes that 
the veteran does not meet the medical criteria for loss of 
use of the left upper extremity.  The Board, therefore, finds 
that the veteran has more function of the left hand and arm 
than would be obtained by an above elbow amputation and 
prosthesis.  As such, the medical evidence establishes that 
the veteran does not meet the medical criteria for loss of 
use of a hand.

The Board does not mean to diminish the level of impairment 
experienced by the veteran in her daily life situation, and 
certainly can appreciate her perception for feeling that she 
has, in effect, lost the use of her left upper extremity.  
The Board is not unsympathetic to the veteran's daily 
struggle with the disabling manifestations of her service-
connected disability which undoubtedly has resulted in 
significant extremity limitations on function.  However, this 
impairment has already been compensated under the schedular 
criteria.  Although the statements from the veteran and 
others are certainly relevant to describing the limitations 
she experiences, the question of whether those limitation are 
tantamount to loss of use of the extremity is a medical one.  
The competent medical evidence does not show that her 
limitations equate to amputation.  In summary, the medical 
evidence suggests that the actual remaining function of the 
upper left extremity is more than would be provided by an 
amputation stump and suitable prosthesis.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in September 2003 and the March 2004 
Statement of the Case.  Those documents advised the claimant 
of the information necessary to substantiate her claim for 
special monthly compensation based on loss of use of the left 
upper extremity, and of her and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession.  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2003 letter informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA.  In addition, the March 2004 Statement of the 
Case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), as a whole, the Board finds that she was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that she has any evidence in her possession 
that is needed for a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in March 2004.  
Not only has she been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  


The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to determine 
whether the function in her left upper extremity comparable 
to an above-elbow amputation and prosthesis.    

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

ORDER

Entitlement to SMC based on loss of use of the left upper 
extremity is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


